Bell, Chief Judge.
This is an appeal from the denial of appellant’s petition for adoption of a minor. Held:
1. There is no merit in the contention that the trial *563court prejudged this case prior to hearing the evidence.
Argued February 1, 1977
Decided March 10, 1977.
Stephen H. Harris, for appellant.
Cail & Achord, John B. Achord, for appellee.
2. The evidence authorized the finding that the natural father did not consent to the adoption; and that he had not forfeited his parental rights by abandoning his child. Thus the judgment of the trial court must be affirmed. Code § 74-403 (2).

Judgment affirmed.


McMurray and Smith, JJ., concur.